                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

NATIONAL AMERICAN INSURANCE
COMPANY,

              Plaintiff,

vs.                                                            Civ. No. 15-1169 KG/KBM

ABC CONCRETE MFG. CO., INC.; ABC
CONCRETE MFG. CO., INC. d/b/a ABC
SEPTIC SYSTEMS, INC.; NICHOLAS
MONTANO; and NATIONAL CASUALTY
COMPANY,

              Defendants,

-and-

NATIONAL CASUALTY COMPANY,

              Counter Claimant,

vs.

NATIONAL AMERICAN INSURANCE
COMPANY,

              Counter Defendant.

             PARTIAL SUMMARY JUDGMENT AND ORDER OF DISMISSAL

        Having denied Plaintiff National American Insurance Company’s Motion for Summary

Judgment (Doc. 68) and having granted, in part, Defendant National Casualty Company’s

Motion for Summary Judgment (Doc. 74) by entering a Memorandum Opinion and Order

contemporaneously with this Partial Summary Judgment and Order of Dismissal,
       IT IS ORDERED that

       1.        Summary judgment is entered against Plaintiff National American Insurance

Company on its claim for contract reformation;

       2.        Plaintiff National American Insurance Company’s claims against Defendants

National Casualty Company, ABC Concrete Mfg. Co., Inc., ABC Concrete Mfg. Co., Inc. d/b/a

ABC Septic Systems, Inc., and Nicholas Montano are dismissed with prejudice;

       3.        Defendants ABC Concrete Mfg. Co., Inc., ABC Concrete Mfg. Co., Inc. d/b/a

ABC Septic Systems, Inc., and Nicholas Montano are dismissed from this lawsuit, thereby,

terminating Plaintiff National American Insurance Company’s lawsuit in its entirety;

       4.        Summary judgment is entered against Defendant National Casualty Company on

its equitable contribution counterclaim against Plaintiff National American Insurance Company

for the cost of defending the July 2014 Accident, and that counterclaim is dismissed with

prejudice; and

       5.        Summary judgment is entered against Plaintiff National American Insurance

Company on Defendant National Casualty Company’s counterclaim for subrogation of the

settlement of the July 2014 Accident, the cost of defending the Underlying Lawsuit, and the

property damage settlement related to the Underlying Lawsuit, with costs yet to be determined.




                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
